Citation Nr: 1715849	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for coronary artery disease with atrial fibrillation and enlarged aorta.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from July 1960 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2015.  This matter was originally on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In August 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the case in November 2015 for additional development to include scheduling the Veteran for a VA examination with a board certified cardiologist.  The Board directed that opinions should be provided based on a review of the medical evidence of record and sound medical principles.  

The Veteran underwent VA examination in November 2016, and a medical opinion was rendered by a cardiologist in December 2016.  The cardiologist noted that he reviewed the Veteran's electronic folder in VBMS as well as printed copies of his medical records provided by another physician.  The cardiologist noted that the Veteran was, at the time of examination, taking Levothyroxine 0.137 mg (synthroid) daily in addition to other medications.  The cardiologist noted that according to the Veteran and his wife, his physician increase the dose of thyroxine when he reported feeling tired with lack of energy for a few months towards the end of 2005.  The cardiologist noted that it was unclear from the outpatient clinic notes whether the dose was increased or not and what dose of thyroxine the Veteran took the beginning of the year 2006.  The cardiologist noted the within a month or so of the dose increase, the Veteran was hospitalized at Muskogee VA for shortness of breath and was found to be in atrial fibrillation.  The cardiologist also noted that the Veteran and his wife told him that his physician felt that his atrial fibrillation could have been due to the higher dose of thyroxine (synthroid) he had prescribed; however there is no mention of this in the physician's notes.  The cardiologist noted that he was unable to find the dose of thyroxin the Veteran was taken when he first went into atrial fibrillation and required direct cardioversion to restore normal sinus rhythm but noted that it was likely that the first episode of atrial fibrillation was related (more than 50/50 chance) to the increased dose of thyroxine, which apparently was prescribed due to his being fatigued prior to that but that he since had been on adequate doses of thyroxin.  

The record indicates that in December 2004, the Veteran was taking 0.15 mg daily of Levothyroxine NA (synthroid).  In January 2005, because his TSH was too high, his physician increased his dose to 0.175.  In January 2006, the Veteran was still taking 0.175 mg daily, and he was to return in six months for follow up visit.  The Veteran's physician who changed his synthroid dosage noted that he presented to urgent care with onset of atrial fibrillation and was transferred to Oklahoma City VAMC where he was admitted to monitor and anticoagulated and that he was discharged on June 2, 2006 and was told to get a referral to cardiology for DC cardioversion after one month of anticoagulation.  The physician requested a cardiology consultation.  In a July 2006 addendum, the Veteran's physician noted that he called and spoke to the Veteran, that the TSH done on June 1, 2006 indicated that his synthroid dose of 0.175 mg daily was too strong and noted that it was possible that this was the reason for the acute atrial fibrillation.  The physician directed that the synthroid be held for one week and then resumed at 50 percent of the dose.  The Veteran was to see the physician in the clinic in one month for an EKG and lab for TSH.

Thus, the record clearly indicates that the Veteran was taking 0.175 mg when he had the original onset of atrial fibrillation in 2006.  In addition, the record clearly includes the physician's notation that the TSH done on June 1, 2006 indicated that the Veteran's synthroid dose of 0.175 mg daily was too strong and that it was possible that this was the reason for the acute atrial fibrillation.  As such, it is not clear to the Board whether the actual dosage, if high enough, would change the cardiologist's opinion as to whether higher dosage of thyroxine caused additional chronic disability due to carelessness, negligence, lack of proper skin or error in judgment by the physician and was not reasonably foreseeable.  

Thus, it is the Board's opinion that the case be returned to the cardiologist who rendered the December 2016 opinion for an addendum as to whether the dosage of Levothyroxine NA (synthroid) of 0.175 at the time of his first episode of atrial fibrillation would in any way change his original opinion.

Accordingly, the case is REMANDED for the following action:

1.  The record should be returned to the cardiologist who rendered the December 2016 opinion; or, if unavailable, to an examiner with similar expertise for an addendum opinion.  

After reviewing the record, most importantly VA treatment records from Tulsa Outpatient Clinic from December 2004 to July 2006, as well as the data set forth above concerning dosages, the cardiologist is asked to address the following:

a.  Whether it is at least as likely as not that the Veteran has additional chronic disability caused by Levothyroxine/synthroid.  Any such additional chronic disability (to include coronary artery disease with atrial fibrillation and enlarged aorta) should be specifically identified.  

b.  If the answer to (a) above is yes, whether it is at least as likely as not that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, or error in judgment by the Veteran's physician who increased the dosage of Levothyroxine/Synthroid AND/OR whether it is at least as likely as not that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the development requested has been completed, the addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




